DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1, 3-6, 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related to incentivizing agents for selling products by providing dynamic coupon. 
Claims 1,  3-6, 8-14 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., non-transitory computer-readable medium and system). 
 Although claims 1, 3-6, and 3-14 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  

Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
Claim 1 recites a relationship network tree, a digital wallet including a digital coupon (electronic file including rules), automatic adjustment of value, file and mapping, updating, increasing value, and tracking activity.  
Claim 8, recites generating digital dynamic coupon, automatically adjusting value, configuring a token tree, identify an event, modify value, broadcasting the modified value, increasing value and tracking. 

The limitation of generating dynamic coupon (electronic file including rules), configuring token tree (or mapping agent relationship), identifying event, modifying value, updating or increasing value, broadcasting and tracking covers certain “Methods of Organizing Human Activity” but for the recitation of generic computer components. That is, other than reciting a system (computer processor), nothing in the claim element precludes the step from practically being commercial or legal interaction including agreements in the form of contracts, legal obligations; advertising etc. If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interaction but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A prong two (for determining whether the Abstract idea is integrated into practical application). 
If a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply the concept of incentivizing an agent by providing incentive to push products. The computer is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of generating a dynamic coupon and increasing the value of the coupon) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B (Not significantly more than the abstract ideas).
Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. For example, the steps require no more than a conventional computer to perform generic computer functions. Specifically, generating or configuring, identifying, updating or modifying, are well-understood, routine, and conventional activities previously known in the industry. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. The specification disclose that the system utilizes blockchain architecture and a distributed ledger for processing and distributing of the dynamic coupon. 
Dependent claims 3-6 and 9-14 merely add further details of the abstract elements recited in independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea itself. Accordingly, dependent claims 3-6 and 9-14, are patent ineligible. Hence, claims 1, 3-6 and 8-14 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “a token tree configured to” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Claim 1 includes the limitation of a token tree configured to map a representation of agent relationships.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a system comprising of a relationship network tree having a plurality of agents, and a token tree configured to map …
Regarding the “relationship network tree”, the specification discloses a system and process to generate tokenized product brand loyalty and provide incentives to the agent-to-agent of the supply network tree (see [0018]). Further the specification, discloses that the computer system/server (fig. 5) for implementing functions related to creating an electronic representation of a network tree, creating a digital wallet, creating a smart …  
Regarding the “token tree”, the specification disclose a system implement an electronic token tree (300) which maps a virtual representation of an existing supply chain agent relationship infrastructure, ….and the embodiment of the token tree utilizes blockchain architecture and a distributed ledger to track transactions within the token tree network…  ,a system (100) representing an exemplary embodiment of token tree 300 (fig. 2)
The claim recites a system claim however the specification does not disclose a system that include a structure representing  “network tree” and also a “token tree”. It is unclear if the network represents computers used by the agents within the blockchain or is just a virtual representation of a relationships. Clarification is required. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-15 are rejected under 35 U.S.C. 103 as being unpatentable over Simon (US 2016/0012424 A1) in view of Georgoff et al. (US 2015/0088607 A1) and further in view of O’Shea et al. (US 2008/0052169 A1). 
Claims 1, 3, 4:
Simon teaches a relationship network tree having a plurality of agents (account categories or levels associated with classes of participants such as merchants, sellers, distributers, promoters etc.) (see [0030]-[0031]);
a digital wallet associated with a user member in the relationship network tree (digital wallet comprising a digital or virtual currency wallet of participant of the incentive protocol system) (see [0029], [0034], [0040]-[0042]));
an electronic dynamic coupon in the digital wallet, the electronic dynamic coupon configured according to a smart contract (the digital wallet that may hold coupons, gift cards, rewards, virtual currency, or other interchangeable units of value/tokens) (see [0018], [0058], [0059]):
 rules defining a dynamic value of the electronic dynamic coupon associated with a product or service (see [0021], [0033], [0040]-[0042], [0045]-[0047]); and
a host server on a distributed ledger network configured to update the digital wallet in response to identifying an event relating to a product identified as having a need to be moved and the product being associated with the dynamic coupon wherein an agent contributes to the dynamic value wherein the updating of the digital wallet instantly broadcasting the increase of the value of the electronic coupon (see [0021], [0026],  [0045]-[0053]. Simon teaches the incentive protocol network provides a mechanism to incentivize a transactional or non-transactional behaviors,… set or defined by a participant (different classes of participants such as merchants, sellers, distributers, promoters, etc.) and update the digital wallet in response to identifying an event relating to a product, … transfer of tokens or modification of an incentive unit may be provided through a broadcasting service …. (see [0063]).
Simon teaches a method to incentivizing participant behavior (shipping, transporting, storing, promoting, selling, performing, receiving, or purchasing) by associating a digital wallet with a product or service, the wallet including an amount (value), the digital wallet may be remotely addressable to increase or decrease the amount of tokens, to view data (expiration date, current or project stock condition, …) (see [0016]-[0018], … incentive unites which may be represented by token (coins etc.), may be created, defined, verified, or distributed to incentivize e.g., reward or credit, participant behaviors including transactional behaviors, non-transactional behaviors, or both (see [0024]). Further, Simon discloses that the incentive protocol system including an incentive module configured to receive incentive event data associated with a participant behavior event,…to generate an incentive unit transaction, analyze the data, apply rules to determine the type or amount of incentive unit to be distributed for the subject behavior event of the participant, ,,, the distribution including deductions as well as credits or additions to an account of a participant …(see [0033]-[0034]) (that is anyone in Simon can increase the value to incentivize any participant (including consumer) behaviors). 
Simon teaches dynamically increasing or decreasing the amount to incentivize consumers to buy or not buy (see [0064]). Simon failed to teach wherein the digital value adjusts incentive when an incentive for the electronic dynamic coupon does not generate a minimum threshold of activity in the movement of the product or service. 
Georgoff teaches dynamic offer algorithm specified by a merchant entering threshold rates or amounts of particular types of consumer interactions with a given offer (or collected offers) and indicating actions to be taken upon those thresholds being exceeded (see [0119-[0121). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention was filed to increase or decrease the amount of the coupon based on the rules set by merchant and to increase the amount, if the amount of the coupon is not selling enough products. 
Simon does not explicitly disclose an upstream or down-stream agent (recipient). However, O’Shea teaches providing a variable benefit coupon offer that increases the benefit of a recipient’s coupon when the recipient forwards to another recipient (downstream recipient) (see [0013], further O’Shea teaches issuing and redeeming the variable benefit coupon (in tangible or electronic form) from issuers (retail store, manufacturer, supplier, a credit card company, etc.,), by establishing initial benefit, a benefit variation condition (rules) which can change the benefit of the coupon  (see [0018], [0142]-[0147]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the downstream recipient (agent) in O’Shea in Simon’s exchange of loyalty benefits in order to encourage recipients (agents) to promote the product or service by increasing the benefit of the coupon. 

The claim recites claim language “to incentivize”  and “so that the agent have up-to-date value information” and such language is the intended purpose of the claimed step, such as the host server increasing the dynamic value, and the step of updating and broadcasting the increased value. It has been held that Language that suggest or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation (MPEP §2106 II C). Therefore, no patentable weight is given the claimed language.  

Claim 5:
Simon/ O’Shea teaches wherein a reward value of the dynamic coupon for a user member upstream of other user members is an aggregate of values for the dynamic coupon associated with the other user members (see [0029], [0034], [0040]-[0042], see O’Shea [0147]-[0149).
Claim 6:
Simon/O’Shea wherein the dynamic value automatically adjusts upward until response in the relationship network tree indicates sufficient activity in movement of the product or service; (see [0033], [0045]-[0059], see O’Shea [0157]-[0161).
Claim 8:
Simon teaches generate a digital dynamic coupon comprising a set of stored rules related to a liability value associated with a movement of a product or service, the set of rules including terms of a contract between an issuer and an agent in a supply chain relationship of the product or service (see [0033]-[0034], [0039]-[0042];
identify, by the computer processor, an event performed by the agent related to the movement of the product or service, the event being defined as satisfying one criteria within the set of rules (see [0041]-[0049]);
modify, by the computer processor, the liability value of the digital dynamic coupon in response to the identified event (see [0043]-[0052]); and
broadcast by a host server, to agents connected to the supply chain relationship, the modified liability value associated with the digital dynamic coupon (see [0053]-[0057], [0063], [0063]). wherein broadcasting the modified liability value includes instantly broadcasting the
further increased liability value of the digital dynamic coupon (… transfer of tokens or modification of an incentive unit may be provided through a broadcasting service …. (see [0063]).
Simon teaches the incentive protocol network provides a mechanism to incentivize a transactional or non-transactional behaviors,… set or defined by a participant (different classes of participants such as merchants, sellers, distributers, promoters, etc.) and update the digital wallet in response to identifying an event relating to a product. 
Simon teaches a method to incentivizing participant behavior (shipping, transporting, storing, promoting, selling, performing, receiving, or purchasing) by associating a digital wallet with a product or service, the wallet including an amount (value), the digital wallet may be remotely addressable to increase or decrease the amount of tokens, to view data (expiration date, current or project stock condition, …) (see [0016]-[0018], … incentive unites which may be represented by token (coins etc.), may be created, defined, verified, or distributed to incentivize e.g., reward or credit, participant behaviors including transactional behaviors, non-transactional behaviors, or both (see [0024]). Further, Simon discloses that the incentive protocol system including an incentive module configured to receive incentive event data associated with a participant behavior event,…to generate an incentive unit transaction, analyze the data, apply rules to determine the type or amount of incentive unit to be distributed for the subject behavior event of the participant, ,,, the distribution including deductions as well as credits or additions to an account of a participant …(see [0033]-[0034]) (that is anyone in Simon can increase the value to incentivize any participant (including consumer) behaviors). 
Simon teaches dynamically increasing or decreasing the amount to incentivize consumers to buy or not buy (see [0064]). Simon failed to teach wherein the digital value adjusts incentive when an incentive for the electronic dynamic coupon does not generate a minimum threshold of activity in the movement of the product or service. 
Georgoff teaches dynamic offer algorithm specified by a merchant entering threshold rates or amounts of particular types of consumer interactions with a given offer (or collected offers) and indicating actions to be taken upon those thresholds being exceeded (see [0119-[0121). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention was filed to increase or decrease the amount of the coupon based on the rules set by merchant and to increase the amount, if the amount of the coupon is not selling enough products. 
Simon does not explicitly disclose an upstream or down-stream agent (recipient).
Simon does not explicitly disclose an upstream or down-stream agent (recipient). However, O’Shea teaches providing a variable benefit coupon offer that increases the benefit of a recipient’s coupon when the recipient forwards to another recipient (downstream recipient) (see [0013], further O’Shea teaches issuing and redeeming the variable benefit coupon (in tangible or electronic form) from issuers (retail store, manufacturer, supplier, a credit card company, etc.,), by establishing initial benefit, a benefit variation condition (rules) which can change the benefit of the coupon  (see [0018], [0142]-[0147]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the downstream recipient (agent) in O’Shea in Simon’s exchange of loyalty benefits in order to encourage recipients (agents) to promote the product or service by increasing the benefit of the coupon. 

Claims 9, 10:
    Simon/O’Shea teaches wherein the network tree is an electronic distributed ledger; generate a token tree file mapping agent relationships between the agent and other agents in the network tree, the token tree tracking activity for the dynamic coupon within a digital wallet for each agent in the token tree associated with movement of the product or service associated with the dynamic coupon (see [0024]-[0028], [0033]-[0037], see O’Shea [0139]-[0155]).
Claims 11-13:
Simon/O’Shea teaches wherein the agent and other agents are upstream or downstream of each other in a supply chain of the product or service; wherein any agent in the network tree may load a reward value to the liability value of the dynamic coupon; wherein the reward value of the dynamic coupon for an agent upstream of the other agents is an aggregate of reward values for the dynamic coupon associated with the other agents (see [0029], [0034], [0040]-[0042], see O’Shea [0147]-[0149]).
Claim 14:
Simon/O’Shea teaches wherein the liability value automatically adjusts upward until response in the network tree indicates sufficient activity in movement of the product or service (see [0049]-[0053], see O’Shea [0157]-[0161]).

Response to Arguments
Applicant's arguments filed 2/28/20 have been fully considered but they are not persuasive.
Regarding the 101 argument, applicant asserts that the claimed invention (the combination of the elements) provides improvement to the existing technology. Further, applicant asserts that the tracking and managing rewards under such a distributed network tree is difficult. Further, applicant states that the improvement to the existing technology provided by the present system, the dynamic coupon and the system managing such coupons solve problems long felt and related specifically to agent to agent relationships in a supply chain … 
Applicant further compares the current application to the PTAB decision of application 14/719,030. Applicant states that the PTAB reversed the Examiner’s rejection under 101 where the claims allegedly related to organizing human activity and more specifically to blockchain technology.  Examiner does not agree that the claimed invention is related to the 14/719,030 application and further, the board reversed the Examiner by concluding that a multi-currency payment transaction platform using different currencies integrate the recited judicial exception of a fundamental economic practice into a practical application.
However, the improvement (solving problems long felt in agent to agent relationships) does not improve computer technology, or improve another technology. Because the specification describes the method is conducted by a general purpose computer (the computer system/server 10 is shown in the form of a general-purpose computing device) (see [0034]), the claim does not define or rely on a particular machine. The specification further, describes an electronic token tree (300) which maps a virtual representation of existing supply chain agent relationship infrastructure and the system tracks activity through the token tree and identifies digital valets and dynamic coupons (represented as token) related to goods and services within the token tree (300). Tracking and updating coupon value, stored in a digital wallet, is simple function performed by any general-purpose computer, and therefore, the claimed method does not improve computer technology, or improve other technology, because any improvement recited by the claims concerns improvements in the process of modifying coupon value for product brand loyalty. The method has no other meaningful limitation, it merely recites instructions to execute the recited judicial exception on a computer, which is merely used as a tool. 
Regarding the limitation;
wherein based on agent instructions from an agent of the plurality of agents, the host
server increases the dynamic value of the electronic dynamic coupon to incentivize down-stream agent behavior in the relationship network tree,
wherein based on down-stream agent instructions from the down-stream agent, the host server further increases the dynamic value of the electronic dynamic coupon to incentivize a
consumer to purchase the product or service; the specification discloses as follows:

[0018]   …The dynamic coupon 200 may include a set of software based rules 220 that control the change in the coupon value 230 based on criteria in the rules 220 being met as actions within a supply chain network are identified. In some aspects, the dynamic coupon 200 may represent a liability. The liability may be defined by the rules 220 stored in the form of an electronic token. The rules 220 may form a contract with the ability of the terms within the contract being dynamic and able to change automatically based on criteria being met and identified in the system. As described herein, the token may have tangible value (which may be fungible or non-fungible) that can appreciate/depreciate depending on the activity of agents in a token tree. The token and its contents may be configured to remain static or self-modify based on criteria within the rules being met. 

[0022] In operation, if a product isn't selling well in the general marketplace, the original distributor may attach a dynamic coupon 200 to the product as an electronically tokenized incentive for downstream agents to move the product. The rules 220 may include values for the time it takes to sell units of the product and the volume of units sold. Thus, the dynamic coupon's token value 230 may increase with the number of units sold and simultaneously may have an intrinsic time value decreasing as days pass until the expiration of the coupon occurs. In another example, a dynamic coupon 200 may be setup to promote a product giveaway by the end retailer (agent). The end retailer is thus given an incentive and compensation to dispose of the product which saves the agents upstream from the retailer costs in having to retrieve unsold merchandise, restock, and/or destroy unsold product. As may be appreciated, the manufacturer, retailer and end consumer all benefit from the incentive to promote movement of the product or service which builds up end to end loyalty in the product or service. 

[0025] Referring now to FIG. 2, in one embodiment, a system may implement an electronic token tree 300, which maps a virtual representation of an existing supply chain agent relationship infrastructure. The system tracks activity throughout the token tree 300 and identifies digital wallets 310 and dynamic coupons (represented as a "Token") related to goods and services within the token tree 300. In some embodiments, the token tree 300 is hierarchical. For example, the value of each digital wallet 310 at the topmost level may depend on the activity of agents represented by digital wallets 310 lower down the token tree 300. Assuming each downstream agent has the same amount of activity, the digital wallet 310 associated with "Token A" has four downstream agents and thus would have more value than the digital wallets 310 associated with "Token B" and "Token C" respectively which each have three downstream agents. "Token E" which has three downstream agents may have more value than "Token D" which has two downstream agents.

In light of the specification, the value of the coupon increases based on the rules set by a distributor or agent to incentivize the down-stream agent to move the product (sell the product to the agent and then to customer). 
Simon teaches a method to incentivize commerce by associating a digital wallet with a product or service, …the party may receive the wallet as an incentive for a behavior related to the product or service, wherein the amount of token is modified (increase or decrease the amount of tokens)… further the token may include an open source virtual currency as the source of value or the mechanism to store or transfer the unit of value being awarded or attributed to a participant according the system rules of the incentive protocol system Simon further discloses that the minting may be performed by a defined group or restricted to a group of miners, that is there is no restrictions designating who can be a miner Notably… for example multiple partisans such as buyer and seller (down-stream or upstream) may each have a key and administrator … to mint incentive token to be broadcasted to the distrusted ledger/block (see [0028]-[0029]). O’Shea teaches a coupon having a variable benefit transferred from one recipient to another recipient and changing the benefit of the coupon (coupon value) retained by the second recipient after the indication is received to incentivize down-stream agent to perform an action (see [0012]-[0013]). 
 
Response to Arguments
Applicant's arguments filed 10/4/22 have been fully considered and addressed above.
Regarding the rejection under 101, applicant argues that the claims are not directed to judicial exception and if they do recite a judicial exception the claim as a whole integrate the judicial exception into a practical application of the exception, … of providing computer-implemented methods of providing “up-to-date value of the electronic dynamic coupon … but not fixed coupon value as other existing digital coupon system. However, not only fixed coupon values, electronic dynamic coupons are also exiting coupon system. The claim invention uses existing technology such as, smart contract, dynamic coupon and blockchain technology to provided coupon integrated in a digital wallet to provide incentive to agents within the supply chain. The system/server 10 is generic-purpose computing device (see [0035], [0041]-[0042]). Adjusting a value in a file (coupon) file is simple function performed by any general computer, and therefore, the claimed method does not improve computer technology, or improve another technology, because any improvement recited by the claims concerns improvements in the process of modifying a discount or coupon value offered by a merchant based on rules set by the merchant.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723. The examiner can normally be reached Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEHDEGA RETTA/Primary Examiner, Art Unit 3688